Title: Cash Accounts, May 1772
From: Washington, George
To: 

 

[May 1772]



Cash


May  1—
To Ditto [cash] receivd for Ditto [Fish]
£  0.18.0


11—
To Ditto for Fish 3 M Herrings
0. 9.0



To Ditto for Eight thousand Salt Herrings
4. 8.0


12—
To Cash receivd of Mr Willm Triplet
3. 1.9


16—
To Ditto of Mr Hectr Ross for J[ohn] Washington—Suffolk
20. 0.0



To Ditto of Lund Washington for Corn sold
27. 1.0



To Ditto of Do on acct of Do from B[utle]r Ashford
2. 0.0



To Ditto recd on Acct of Smiths Work
0. 2.6


18—
To Ditto of Mr Jno. Baines on Acct of Lieutt James Towers’s part of the Exps. of Surveying the Grant of 200,000 Acres of Ld
10.15.0


19—
To Cash borrowed of Mr Mattw Campbell
65. 0.0


24—
To Ditto Recd from Lund Washington for Corn Sold
19.17.6


Contra


4—
By Cash sent Mr Saml Gallaway pr Mr Custis viz. 24 Dollars
7. 4.0



By Mr Custis for Pocket Expences
4.16.0



By Charity
0. 6.0



By Smiths Work
0. 5.0



By Messrs Robt Adam & Co. for Negroes Anthony, London, & Strephon
185. 0.0



By the Taylor at the Gumspring Cuttg N[egroe]s Cloaths
0. 6.0



By Jonathan Palmer
5. 0.0


11—
By 1030 feet of Inch Pine Plank @ 6/
3. 1.9



By 290 Do of Inch & Qr Ditto 6/8
0.19.4


12—
By Miss Custis for Pocket Money
3. 0.0


16—
By Wm Suttle, pr my Br. Jnos. Order, for Wheat bot of Colo. Jno. Lee’s Estate viz. 103 Bushls @ 4/ and freight @ 3d.
21.17.9


18—
By Mr Humphrey Peake Cash lent
10. 0.0




By Mr William Bernard a Legacy left his Wife by Colo. Ths Colvill
320. 2.9



By Mr Young for Cakes at the last Electn
1. 9.8


22—
By Mr M. Campbell the sum borrowd of him the 19 as pr Contra
65. 0.0


25—
By Expences in a journey to Leesburg
0. 2.0



By a Dark bay Horse of Michl Shryhawke
18. 0.0



By a Chesnut Do of George Lewis
15.10.0


27—
By Expences at Leesburg
1. 9.5



By Ditto at Robert Ashby’s
0.13.3


28—
By Ditto at Snickers
0. 4.6



By Servants
0. 1.3


30—
By Mr Peale Painter, Drawg my Picte £18.4.0 Miniature Do for Mrs Washingtn 13. Ditto Do for Miss Custis 13. Ditto Do for Mr Custis 13.
57. 4.0


